Citation Nr: 0921402	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-03 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, claimed as bursitis.

2.  Entitlement to service connection for a right hip 
disorder, claimed as tendonitis.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to June 
1982 and from May 1986 to February 2007.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Although the December 2007 statement of the case (SOC) also 
included the issues of an initial evaluation in excess of 10 
percent for service-connected cervical spine degenerative 
joint disease, entitlement to an initial compensable 
evaluation for service-connected left foot fifth metatarsal 
fracture, entitlement to an initial compensable evaluation 
for right iliac crest bone graft scar, entitlement to service 
connection for plantar fascial fibromatosis and entitlement 
to service connection for a right shoulder injury and right 
rotator cuff tendonitis, the Veteran did not perfect his 
appeal as to these issues on his January 2008 VA Form 9.  
Therefore, the issues enumerated above are considered 
withdrawn and will not be discussed by the Board in the 
decision below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the November 2007 VA examiner stated that for 
the Veteran's claimed condition of arthritis of the hips, 
there was no diagnosis because there was no pathology to 
render a diagnosis.  However, the examiner did not provide an 
adequate statement of reasons and bases for his conclusion 
that there was no pathology to render a diagnosis.  In 
addition, the Board notes that in a July 2006 service 
treatment record, the Veteran was diagnosed with bursitis of 
the left hip and tendonitis of the right hip during service.  
However, it is unclear from the November 2007 VA examination 
report whether the examiner considered any diagnoses other 
than arthritis of the hips.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (noting that a medical opinion is inadequate if 
it does not provide sufficient detail for the Board to 
perform a fully informed evaluation of the claim); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Furthermore, in his January 2008 statement, the Veteran 
contended that the November 2007 VA examination was 
inadequate.  Therefore, an examination, based on a review of 
the record and focusing on the relationship, if any, between 
the Veteran's period of active service and any current 
diagnosis of a bilateral hip disorder that he may have, is 
necessary prior to further appellate consideration of the 
Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any bilateral 
hip disorder that may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, which 
diagnosed him with left hip bursitis and 
right hip tendonitis during service.  The 
examiner should then provide an opinion as 
to whether it is at least as likely as not 
that any bilateral hip disorder is 
causally or etiologically related to his 
active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




